Citation Nr: 9901040	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  98-05 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the character of the appellants discharge is a bar 
for purposes of VA benefits.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The appellant had active service from June 1972 to May 1979, 
and was separated from service under other than honorable 
conditions.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from an May 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which found that the appellants character of 
discharge was a bar for purposes of VA benefits.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in substance, that the character of 
his discharge should not constitute a bar to his receipt of 
VA benefits.  In essence, he maintains that there were 
mitigating circumstances surrounding the period when he was 
absent without leave (AWOL), and that his service was 
otherwise honest, faithful, and meritorious.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the character of the 
appellants discharge from service is a bar to VA benefits.


FINDINGS OF FACT

1.  The appellant's active military service was terminated in 
May 1979 by a discharge under other than honorable 
conditions.

2.  The appellant's discharge from military service was the 
result of being AWOL for a continuous period of at least 180 
days.

3.  The appellant was not insane at the time that he began 
his unauthorized absence.

4.  There were no compelling circumstances to warrant the 
appellant's prolonged period of AWOL.


CONCLUSION OF LAW

The appellant's character of discharge from service is a bar 
to VA benefits.  38 U.S.C.A. §§ 101(2), 101(18), 5303 (West 
1991); 38 C.F.R. § 3.12 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 1981 administrative decision, the VA Regional 
Office in Lincoln, Nebraska, determined that the appellants 
discharge from military service was issued under conditions 
which bar the payment of VA benefits.  It is not clear from 
the record that notice of appellate rights was furnished to 
the appellant and question of the finality of that decision 
is therefore called into question.  However, it would appear 
that certain decisions of the United States Court of Appeals 
(Court) might be viewed as rendering the question of finality 
(and thus the need to furnish new and material evidence to 
reopen the claim) moot.  Specifically, certain decisions of 
the Court suggest that the if the appellant did not attain 
the status of a claimant, then there was no claim and 
therefore there could be no final decision.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 84 (1994); Sandoval v. Brown, 7 Vet. 
App. 7, 9 (1994); Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991). 

Under the circumstances, it would therefore appear that in 
either case, the 1981 decision should not be viewed as a 
final decision.  Accordingly, a de novo review of the 
evidence is warranted.  Moreover, the Board notes that the 
appellant has been given notice of the applicable laws and 
regulations, and that the appellant has consistently argued 
the merits of his claim, rather than whether new and material 
evidence has been submitted.  

It should be noted at the outset that a "veteran" is defined 
by statute as a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2).

Moreover, benefits are not payable where an individual was 
discharged or released under other than honorable conditions 
issued as a result of an AWOL for a continuous period of at 
least 180 days.  38 C.F.R. § 3.12(c)(6).  A discharge or 
release from service under one of the conditions specified in 
38 C.F.R. § 3.12 is a bar to the payment of benefits unless 
it is found that the person was insane at the time he 
committed the offense which caused such discharge or release 
or unless otherwise specifically provided.  38 U.S.C.A. § 
5303(a),(b); 38 C.F.R. § 3.12(b).  Further, the bar to 
benefit entitlement does not apply if there are compelling 
circumstances to warrant a prolonged unauthorized absence.  
38 C.F.R. § 3.12(c)(6).  In determining whether compelling 
circumstances warranted the prolonged unauthorized absence, 
the length and character of service exclusive of the period 
of the unauthorized absence will be considered.  This period 
should generally be of such quality and length that it can be 
characterized as honest, faithful and meritorious and of 
benefit to the nation.  Additionally, consideration may be 
given to reasons offered by the claimant including family 
emergencies or obligations.  These reasons should be 
evaluated in terms of the persons age, cultural background, 
educational level and judgmental maturity.  Consideration 
should be given to how the situation appeared to the person 
himself or herself and not how the adjudicator might have 
reacted.  Hardship or suffering incurred during overseas 
service, or as a result of combat wounds of other service-
incurred or aggravated disability, is to be carefully and 
sympathetically considered in evaluating the persons state 
of mind at the time the prolonged AWOL period began.  The 
existence of a valid legal defense that would have precluded 
conviction for absence without leave is also a factor to be 
used in determining whether there are compelling 
circumstances to warrant the prolonged unauthorized absence.  
38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(c)(6)(i-iii).

A review of the appellants written statements, shows that he 
asserts that his period of AWOL was the result of his being 
advised that his son had been born prematurely and was in 
poor health and the militarys refusal to grant him leave 
because his sons mother was his common-law wife.  He further 
maintains that his state of mind at the time was one of 
confusion, hurt, distraction of duty, and most of all guilt 
at the thought of my wife and/or child dying at that time 
with me having deserted them.  He also contends that in 
April 1973 he returned to the Marine Corps Recruit Base in 
San Diego with his family and a social worker in order to 
turn himself in, but the guards called the base commander and 
then told the appellant that he had been discharged.  The 
appellant states that he was subsequently arrested as a 
deserter in Denver, Colorado, in May 1975, but the sheriff 
contacted officials at Camp Pendleton at that time and was 
told that the appellant had been discharged.  He then relates 
that in April 1979 he was arrested in Omaha, Nebraska, as a 
deserter, and was held at Camp Pendleton until his discharge 
in May 1979, during which period of time he sustained an 
injury for which he now seeks compensation.

The appellants service records show that he had unauthorized 
absences from November 22, 1972 to December 23, 1972, January 
16, 1973 to May 12, 1975, and from May 15, 1975 to April 12, 
1979.  On April 23, 1979, the appellant wrote and signed a 
statement noting, inter alia, that he had pending charges for 
a six-year unauthorized absence.  He stated that he was 
requested an other than honorable discharge to avoid trial, 
and that he did not want to return to duty because of an 
inability to adjust to the Marine Corps.  He also stated that 
he had to return home due to unspecified family problems.  
The appellant indicated that he understood that if his 
request for discharge was accepted, he may be discharged 
under other than honorable conditions and ineligible for 
government benefits.  An administrative discharge data sheet, 
dated in April 1979, apparently signed by the appellants 
defense counsel, indicates that the appellant stated that he 
went AWOL because he had been advised that his one year-old 
son had suffered third-degree burns in a home accident.  The 
mother of his child was not then married to him at the time 
he went AWOL, and he married her in January 1974.  He stated 
that he did not return due to concern regarding his family 
and an inability to adjust to military life.  On May 3, 1979, 
a military justice officer signed a document indicating that 
the appellants request for a discharge under other than 
honorable conditions had been approved by the Commanding 
Officer exercising special court-martial jurisdiction. 

The Board notes here that the appellant does not allege, and 
the record does not indicate, that he was insane at any time 
during his service.  See 38 C.F.R. § 3.354 (1998).  Instead, 
he argues that there were compelling circumstances to warrant 
his prolonged unauthorized absence such that the character of 
his discharge should not serve as a bar to VA benefits.  
Specifically, the appellant contends that he was compelled to 
go AWOL for the periods beginning January 16, 1973, and 
ending May 12, 1975, and beginning May 15, 1975 and ending 
April 12, 1979, for two reasons.  First, he asserts that he 
initially went AWOL in January 1973 because he his leave 
request was denied and he had to attend to his wife and ill 
son.  Second, he asserts that he had been told that he had 
been discharged by officials in April 1973 and again in May 
1975.  In support of his claim, he has submitted records from 
the Denver General Hospital which indicate that a woman named 
[redacted] had a premature birth of a boy on March [redacted], 
1973, and that the boy was given a great deal of medical 
attention for various problems for about three weeks.

The Board initially notes that under 38 C.F.R. 
§ 3.12(c)(6)(ii), the reasons for going AWOL should be 
evaluated in terms of the persons age, cultural background, 
educational level and judgmental maturity, and that it has 
considered the evidence shows that the appellant was 20 years 
old in January 1973, and that he had an 11th grade education.  

However, a review of the appellants statements as contained 
in service records and his written statements shows that the 
appellants statements are not consistent, and that there is 
no significant corroboration of any of the details of his 
which would warrant a determination that he has a valid legal 
defense to his AWOL charges.  With regard to the appellants 
argument that he went AWOL in January 1973 to attend to his 
wife and gravely ill newborn son, the Denver General Hospital 
records show that a premature baby boy was born on March [redacted], 
1973.  Assuming arguendo that this boy is the appellants 
son, however, the records show that the boy was born about 
six weeks after the appellant went AWOL.  In addition, the 
appellants assertion is contradicted by his service records, 
which show that in April 1979 the appellant stated that he 
had gone AWOL because his one year-old son had suffered 
third-degree burns in a home accident.  As for the 
appellants arguments that he was told he had been discharged 
in April 1973 and May 1975, there is no evidence which 
corroborates either of these accounts.  In this regard, the 
appellant has asserted that he was released by the Denver 
police on May 15, 1975 after military authorities told the 
sheriff that the appellant had been discharged.  However, 
service records include a charge sheet detailing the 
charges made against the appellant, which indicates that the 
appellants second period of unauthorized absence began when 
he went AWOL from Camp Pendleton on May 15, 1975.  In any 
event, the Board notes that even if the charge sheet is in 
error on this point and it could be shown that he was 
released upon the Marine Corps representations that he had 
been discharged, the appellants claim would still fail 
because there is insufficient evidence showing that 
compelling reasons existed for his first period of being 
AWOL.

In summary, the foregoing evidence does not show that the 
appellant had a valid legal defense to his AWOL charge, even 
when the facts are evaluated in terms of his age, cultural 
background, educational level and judgmental maturity.  
38 C.F.R. § 3.12(c)(6)(ii).  Accordingly, the Board finds 
that compelling circumstances have not been shown which 
warrant his prolonged unauthorized absences.

Finally, the appellant is noted to have three periods of 
unauthorized absence which total approximately 76 months, 
with a total of 82 months of service, and none of the 
approximately six months of other service is shown to have 
been associated with hardship of foreign service, combat 
wounds, or service-related disability -- factors for 
consideration in prolonged absences.  38 C.F.R. § 3.12(c)(6).  
These six months of service appear to have been spent in 
training.  In addition, at the time of his discharge, the 
evidence of record reveals that the appellant stated that he 
wanted out of the service and that he could not adjust to 
military life. 

The evidence of record leaves no doubt that the appellant was 
discharged under other than honorable conditions as the 
result of an absence without official leave for a continuous 
period of at least 180 days.  This type of discharge is 
clearly a bar to entitlement to VA benefits.   38 U.S.C.A. 
§ 5303(a).  Based upon the evidence of record, the Board 
finds that the appellant the appellant was not insane at the 
time he committed the offense, and that compelling 
circumstances for the prolonged unauthorized absence have not 
been demonstrated.  



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
